Pfeifer, J.,
dissenting.
{¶ 59} I would overrule Helmick v. Republic-Franklin Ins. Co. (1988), 39 Ohio St.3d 71, 529 N.E.2d 464, and adopt the federal rule set forth in United States Postal Serv. Bd. of Governors v. Aikens (1983), 460 U.S. 711, 103 S.Ct. 1478, 75 L.Ed.2d 403. The court stated, “Because this case was fully tried on the merits, it is surprising to find the parties and the Court of Appeals still addressing the question whether Aikens made out a prima facie case. We think that by framing the issue in these terms, they have unnecessarily evaded the ultimate question of *219discrimination * * Aikens, 460 U.S. at 713-714, 103 S.Ct. 1478, 75 L.Ed.2d 403. I can’t say it any better. I dissent.
Thompson & Bishop, Dennis R. Thompson, and Christy B. Bishop; and Gittes & Schulte and Frederick M. Gittes, for appellant.
Patricia Ambrose Rubright, Cheri B. Cunningham, and Deborah M. Forfia, Assistant Directors of Law; and Brose McDowell and Clair E. Dickenson, for appellee.
Gittes & Schulte, Frederick M. Gittes and Kathaleen B. Schulte, urging reversal for amici curiae, United Black Firefighters of Akron, Vanguards of Cleveland, the Ohio Employment Lawyers Association, Ohio Now Education and Legal Defense Fund, and the Ohio Civil Rights Coalition.